DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 & 3
Cancelled: Claims 2, 5 & 6  
Added: None
Therefore Claims 1, 3 – 4 and 7 – 10 are now pending.

Response to Arguments
Applicant’s arguments, filed 04/27/2021, with respect to Claims 1, 3 – 4, and 7 – 10 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1, 3 – 4 and 7 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“wherein the RC circuit includes a third resistor and a capacitor, a first end of the third resistor is connected to the power supply voltage, a second end of the third resistor is connected to a first end of the capacitor; the second end of the third resistor and a second end of the capacitor are electrically connected to the latch; wherein the power supply voltage is a fixed voltage, and the capacitor of the RC circuit is fully charged by the fixed voltage; and 3 wherein the RC circuit defines a discharging time that the RC circuit discharges from the fully-charged condition of the capacitor to bring a voltage at an output of the latch toward null due to a drop of a voltage applied the input terminal, and the discharging time is adjustable through adjusting values of the third resistor and the capacitor.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625